Title: From Alexander Hamilton to Abraham Ellery, 10 August 1799
From: Hamilton, Alexander
To: Ellery, Abraham


          
            Sir,
            N. York Augt. 10th. 1799—
          
          A complaint has been preferred to me by Capt. Frye against Major Hoops and Capt. Cochran accompanied with the inclosed charges. You will be pleased to put these Officers in arrest upon those Charges
          Particular reasons determine me to add the following charge against Major Hoops—
          “For disorderly conduct unbecoming an Officer, on the day aforesaid In Striking Capt. Frye with a cane in a public Street of the City of New York.”
          You will deliver to each of these Officers a copy of the charges against him Signed by your self
          I am Sir &c—
          Capt. Ellery Asst. Adjt. Genl.
        